Citation Nr: 1641404	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971, and from September 1984 to February 2005.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.

In a December 2014 decision, the Board denied service connection for PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in August 2015.  By order dated in September 2015, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  The case is now before the Board for final appellate consideration.

The Board is aware that on March 29, 2016, the attorney at law identified on the title page of this decision submitted a VA Form 21-22a showing that he is the Veteran's counsel of record for all issues before VA.  The Veteran's attorney requested that the Board stay adjudication of this case for 90 days, in order to develop evidence.  

However, given the favorable outcome of this decision, the Board finds that it is not necessary to stay the adjudication of this claim. 


FINDING OF FACT

The competent clinical evidence, and the competent and credible lay evidence, demonstrates that it is at least as likely as not that the Veteran's PTSD is related to active duty stressors. 



CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran contends that he incurred PTSD during his first period of active duty.  During a March 2012 VA examination, and a September 2013 hearing before the undersigned Veterans Law Judge, he described two active duty stressors.  One occurred while he was with HQ Advisory Group 75th, U.S. Military Assistance Command (MACV), when a jeep in his convoy was hit by a mortar.  The jeep driver was killed.  The Veteran was told that his name was Alfredo Gonzalez, and the Veteran was ordered to clean up the deceased's body parts.  The Veteran has asserted that he was assigned to MACV in Vietnam from January to June 1970.  In August 2008 correspondence and his claim for benefits, the Veteran stated that while with the MACV Advisory Team in Vietnam he engaged in firefights during which artillery was used.

The second stressor occurred when the Veteran was traveling by motorcycle in Thailand.  A friend named Jones, who was also riding a motorcycle, was decapitated as he drove with the Veteran.  

The relevant law provides that service connection may generally be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In particular, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's service treatment records for his first period of active duty, from November 1968 to June 1971, are unavailable.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Based on a thorough review of the record, the Board finds that the evidence shows that it is at least as likely as not that the Veteran incurred PTSD during active duty.  

As the Joint Motion specified in detail, the Veteran's service personnel records document that he served in Vietnam.  They strongly suggest that while in Vietnam he was assigned to MACV, consistent with his statement that he was assigned to MACV in Vietnam from January 1970 to June 1970.  They also show that in June 1970 the Veteran was transferred to Headquarters and Headquarters Company (HHC), US Army Support Thailand.  

The Board finds that the Veteran's service personnel records tend to corroborate his credible testimony as to being in combat while assigned to MACV (including being in a convoy attacked and hit by a mortar).  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Board accordingly finds it at least as likely as not that the Veteran's claimed stressors occurred.  In this regard, the Board notes that the question of whether a specific event reported by a veteran as a stressor actually occurred is a question of fact for the Board to decide, involving, as it does, factors as much historical as psychological.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

Moreover, VA treatment records dated during the appeal period reflect a diagnosis of PTSD; combat related.  The March 2012 VA examination report provides an Axis I diagnosis of PTSD.  The report states that it was at least as likely as not that the PTSD diagnosis was related to the two stressors the Veteran reported concerning the convoy and motorcycles.  The report relates that the Veteran did not report any other stressors.  

In sum, the Board finds that the evidence of record shows that it is at least as likely as not that the Veteran incurred PTSD during active duty.  As a result, service connection for PTSD is warranted.  



ORDER

Service connection for PTSD is granted.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


